Crownhart, J.
It is contended that the court erred in answering the first question in the verdict to the effect that the deceased came to his death as the result of stepping off the train at the water tank. . On this question there is no dispute. The deceased was found dead the same evening in the Trempealeau river. He was last seen on the car before it reached the water tank. The brakeman saw him and *515spoke to him on the car. Before the train reached the water tank the brakeman galled out the station “Blair,” and when the train stopped at the water tank Mrs. Knutson, one of the passengers, believed that she was at the station and attempted to get off the car, when the conductor stopped her. The inference is plain that the deceased did get off the car and fell into the river and was drowned. The brakeman testified, “that fellow got out of our reach there some wa)r after we left the water tank,” but'he also testified that he did not see Larson at all after he went through the train and called the station “Blair..” It is clear that the brakeman did not mean that Larson got off the train after it left the water tank, but rather that he did not see him after the train left the water tank. The court was warranted in answering the question as he did. Murphy v. Interlake P. & P. Co. 162 Wis. 139, 155 N. W. 925.
This case seems to be ruled by Wolf v. C. & N. W. R. Co. 131 Wis. 335, 111 N. W. 514. Undoubtedly the deceased was led to believe that the train was at the station “Blair” when in fact it was at the water tank, by reason of the brakeman calling the station before the train stopped at the tank. Undoubtedly the deceased attempted to alight from the train, thinking he was at the station, and the night being very dark he stepped off the bridge and fell into the river. Certainly it was negligence on the part of the company to mislead a passenger into a dangerous situation such as there existed. A railroad company is required to exercise a high degree of care to protect its passengers against known dangers. Wanzer v. Chippewa Valley E. R. Co. 108 Wis. 319, 84 N. W. 423.
The defendant claims that the verdict is excessive, but we are satisfied that the verdict was well within the province of the jury and cannot be disturbed on that ground. Bright v. Barnett & Record Co. 88 Wis. 299, 60 N. W. 418. We discover no prejudicial error in the trial of the case.
By the Court. — The judgment is affirmed.